Per Curiam:

The court is of the opinion that the district court •of Harvey county had Jurisdiction to entertain the petition filed therein and to issue a restraining order pending its examination •of the case. It is further of the opinion that such petition does not state a cause of action for a kind of fraud cognizable by a ■court of law or equity. Assuming the facts stated to be true, they are political in their nature and the remedy of the plaintiffs is by political methods. The courts can not be called upon to ■decide political matters further than the statutes clearly require, ■and the statutes of Kansas do not, expressly or by implication, •authorize the granting of the relief asked of the district court of Harvey county.
It is assumed that the district court of Harvey county will reach the same conclusion and dismiss the action pending before it. Upon such dismissal the occasion for the proceeding in this -court will be removed, and consequently this proceeding is dismissed. ‘